DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending wherein claims 1-12 and 14-20 are currently under examination and claim 13 is withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to an non-elected species. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. (MPEP §818.01(a)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to the recitation “of the type of carbide and/or nitride precipitates which cause the corrosion resistance of the self-passivating metal to be lost” in claim 20, the addition of the word "type" to Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). MPEP 2173.05 (III)(E). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,214,815. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to instant claim 1, “depassivating a workpiece” in instant claim 1 would mean that the workpiece was activated as in claim 1 of U.S. Patent No. 10,214,805. In both instant claim 1 and claim 1 of U.S. Patent No. 10,214,805, the workpiece has a Beilby layer. In instant claim 1 and claim 1 of U.S. Patent No. 10,214,805, a nitrogen compound is being converted to vapors. In instant claim 1 and claim 1 of U.S. Patent No. 10,214,805, the workpiece is exposed to vapors at a temperature that is below a temperature at which nitride and/or carbide precipitates form. 
With respect to the recitation “wherein the non-polymeric N/C/H compound (a) contains at least one carbon atom, (b) contains at least one nitrogen atom, (c) contains only carbon, nitrogen, hydrogen and optionally halogen atoms, (d) is solid or liquid at 25⁰C and atmospheric pressure, and (e) has a molecular weight of ≤ 5,000 Daltons” in instant claim 1, claim 5 of U.S. Patent No. 10,214,805 discloses oxygen-free nitrogen halide salt is guanidinium chloride which contains only carbon, nitrogen, hydrogen and chlorine. 1 Dalton = 1 g/mol and the molecular weight of guanidinium chloride is 95.53 g/mol and therefore the weight is 95.53 Daltons. Guanidinium chloride has a melting point of 188⁰C and therefore would be a solid at 25⁰C and atmospheric pressure 
In regard to instant claim 2, claim 2 of U.S. Patent discloses processing at 350⁰C, which is less than or equal to 500⁰C as in instant claim 2. 

	In regard to instant claim 4, claim 3 of U.S. Patent No. 10,214,805 discloses oxygen-free nitrogen halide salt is guanidinium chloride which contains only carbon, nitrogen, hydrogen and chlorine. 1 Dalton = 1 g/mol and the molecular weight of guanidinium chloride is 95.53 g/mol and therefore the weight is 95.53 Daltons, which would be less than 500 Daltons. 
	In regard to instant claim 5, claim 3 of U.S. Patent No. 10,214,805 discloses pyridinium chloride, which has 5 carbons and 1 nitrogen for a total of 6 carbon plus nitrogen per unit. 
	In regard to instant claim 6, claim 3 of U.S. Patent No. 10,214,805 discloses pyridinium chloride, which has 5 carbons and 1 nitrogen for a total of 6 carbon plus nitrogen per unit wherein an amine group is part of the ring which has alternating C double bonds. 
	In regard to instant claim 7, claim 3 of U.S. Patent No. 10,214,805 discloses pyridinium chloride, which has 5 carbons and 1 nitrogen for a total of 6 carbon plus nitrogen per unit wherein an amine group is part of the ring which has alternating C double bonds.
	In regard to instant claim 8, claim 3 of U.S. Patent No. 10,214,805 discloses pyridinium chloride, which has carbon atoms, a nitrogen atom, hydrogen atoms and a chlorine atom and therefore reads on the claim. 
	In regard to instant claim 9, claim 5 of U.S. Patent No. 10,214,805 discloses oxygen-free nitrogen halide salt is guanidinium chloride which contains only carbon, nitrogen, hydrogen and chlorine.
	In regard to instant claim 10, claim 3 of U.S. Patent No. 10,214,805 discloses oxygen-free nitrogen halide salt is guanidinium chloride. The molecular weight of guanidinium chloride is 95.53 g/mol and the molecular weight of chlorine is 35.45 g/mol and therefore makes up 37.1% of the compound. 

	In regard to instant claims 12, 14 and 15, claim 8 of U.S. Patent No. 10,214,805 discloses wherein the workpiece is made from AISI 316 stainless steel, which would be an iron-based alloy with approximately 16 to 18 weight percent chromium. 
	In regard to instant claim 16, claim 8 of U.S. Patent No. 10,214,805 discloses wherein the workpiece is made from AISI 316 stainless steel, which would be an iron-based alloy with approximately 16 to 18 weight percent chromium. Additionally, claim 10 of U.S. Patent No. 10,214,805 discloses wherein the workpiece would be subjected to a low temperature gas hardening process selected from the group consisting of low temperature carburization, low temperature nitriding and low temperature nitrocarburizing, thereby forming a hardened surface layer on the workpiece surface without formation of nitride or carbide precipitates, said low temperature gas hardening process being carried out by contacting the workpiece with an additional gas different from said vapors, said additional gas containing at least one of a compound capable of decomposing to yield nitrogen atoms for nitriding, a compound capable of decomposing to yield carbon atoms for carburization, and a compound capable of decomposing to yield both nitrogen and carbon atoms for nitrocarburizing (carbonnitriding). 
	In regard to instant claim 17, claim 13 of U.S. Patent No. 10,214,805 teaches wherein the workpiece is contacted with the additional gas only after the workpiece has been activated (depassivated). 
	In regard to instant claim 18, claims 16-17 of U.S. Patent No. 10,214,805 discloses wherein the workpiece would be exposed to chloride and therefore would be free of fluorine ions. 
	In regard to instant claim 19, claim 16 of U.S. Patent No. 10,214,805 discloses wherein activation of the workpiece is carried out in an activation furnace, wherein low temperature gas hardening is . 

Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 20, the prior art does not disclose or adequately suggest a process for simultaneously depassivating and surface hardening a workpiece without formation of nitride or carbide precipitates, the workpiece being made from a corrosion-resistant, self-passivating metal comprising 5 to 50 weight percent nickel and at least 10 weight percent chromium, a nickel based or manganese-based alloy containing at least 10 weight percent chromium, or a titanium based alloy, the workpiece having one or more  surface regions which define a Beilby layer as a result of a previous metal shaping operation, the surfaces of the workpieces also having a coherent protective coating formed on either from chromium oxide or titanium oxide, the process comprising contacting the workpiece with vapors produced by heating a non-polymeric N/C/H compound to vapors, wherein the non-polymeric N/C/H compound (a) contains at least one carbon atom, (b) contains at least one nitrogen atom, (c) contains only carbon, nitrogen, hydrogen and optionally halogen atoms, (d) is solid or liquid at 25⁰C and atmospheric pressure, and (e) has a molecular weight of ≤ 5,000 Daltons, wherein the processing temperature is less than 500⁰C and also below a temperature at which nitride and/or carbide precipitates form thereby depassivating the workpiece by making its coherent protective coating transparent to the passage of nitrogen and carbon atoms and simultaneously surface hardening the workpiece by causing carbon and/or nitrogen atoms to diffuse into the surface of the workpiece without formation of carbide and/or nitride precipitates which cause the corrosion resistance of the self-. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.